DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims
Claims 1-17 are currently pending.

Election/Restrictions
Applicant’s election with traverse of species low concentration particle sample, and mixing later, in the reply filed on 4/12/2022 is acknowledged. The traversal is on the ground(s) that Species 3 contains two claims with identical imitations (claims 5 and 13), which cannot, therefore, recite patentably distinct species. Applicant further notes that the election requirement does not provide reasons for why the species are independent or distinct, as required by MPEP 809.02(a), providing no grounds for the election requirement which Applicant may rebut. This is found persuasive.
The requirement of Species election is hereby withdrawn.
Claims 1-17 are being examined in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-2, 4-10 and 12-17 are rejected under pre-AIA  35 U.S.C. 102 as being anticipated by Shibata (US 2009/0035873 A1; 2/5/2009).
The instant claims recite a particle analyzer comprising: a sample distributing system configured to divide a particle sample into at least two subsamples based on a preset volume, wherein the particle sample is a low concentration particle sample; a sample preparing system configured to mix each of the at least two subsamples with a corresponding reagent and to incubate the mixed subsamples; a measuring system configured to measure the incubated subsamples for a preset measurement time, wherein the preset measurement time is longer than a measurement time for a normal concentration particle sample, which has a higher particle concentration than the low concentration particle sample, by ∆T, the ∆T being greater than zero; and an information processing system configured to process signal from the measuring system and output particle analysis result, wherein the sample preparing system starts to mix and incubate a second subsample later than mixing and incubating a first subsample by at least the ∆T but before finishing measurement of the first subsample.
Shibata teaches a sample analyzer analyzes blood samples comprising a sample preparation section, a detector, and a controller in communication with the sample preparation section (para 0008, 0025). The sample analyzer is provided with a sample placement area 4 in which to place a sample container 3 at a predetermined position within the device (a sample distributing system), mixing chambers MC1-MC5 (a sample preparing system), and sample detector D3 configured as an optical detector (a measuring system) (para 0032, 0033, 0036). The sample analyzer is further configured by an aspirating syringe SP2 and a drive motor 68 / 28 (a flow limiter) (para 0037), a display unit 79 displays a measurement dialog display button to specify a measurement dialog display in order to select the mode and measurement items (a sample measurement time determining device) (para 0053), and the display unit 79 displays analysis results (an information processing system) (para 0063). The measurement time is longer (7.9 seconds) for measuring a lesser amount sample than the measurement time (4.4 seconds) in an ordinary measurement mode (para 0104, 0105). A part of a sample is used to prepare the lesser amount of sample and a part is used to prepare the ordinary amount of sample (para 0079, 0097), wherein mixing and incubating of the second part of the sample is at least delayed by Δt when the measuring mode is selected for the lesser amount of sample, since only one measuring time is selected at a time.
With respect to claims 1-2 and 9-10, the limitation of “configured to”, in the absence of further positively recited structure, the sample distributing system, the sample preparing system, the measuring system, the sample measurement time determining device, the information processing system, the optical measuring device, and the flow limiter of Shibata are considered to be configured to perform the claimed functions.
With respect to claims 1 (“wherein the sample preparing system starts to mix and incubate …”), 4-8, 9 ((“wherein the sample preparing system starts to mix and incubate …”), and 12-17, positive recitation of the contents of the device during use is considered material worked on or used by the device which carries no patentable weight in apparatus-type claims. MPEP 2115.
Therefore the reference anticipates the claimed subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 3 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shibata (US 2009/0035873 A1; 2/5/2009) as applied to claims 1-2, 4-10 and 12-17 above, further in view of Chupp et al (US 5,939,326; 8/17/1999. Cited on IDS).
Shibata does not teach the sample analyzer comprises a stepping motor (claims 3 and 11).
However, Shibata does teach a sample analyzer analyzes blood samples comprises a motor. Chupp teaches a device for analyzing a blood sample (Abstract), comprising a motor processing module 520 (MPM), each MPM 520 preferably controls up to 12 stepper motors 534 (col.49 line 11 & 15-16).
Thus, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a stepping motor in a sample analyzer analyzes blood samples, since Shibata and Chupp both disclose a blood sample analyzer comprises a motor, and Chupp discloses that the motor preferably controls a stepping motor. Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to incorporate a stepping motor with a reasonable expectation for successfully obtaining a sample analyzer.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651